Atkinson, J.
In the city court of Americus the defendant was convicted under an accusation charging him with the offense of cheating and swindling, under the act of 1903 (Acts 1903, p. 90). The venue was laid in Sumter county. Hpon the trial, the evidence disclosed that while the agreement to labor was made in the *557county of Sumter, where the labor was intended to be performed, tbe written contract to labor was executed in tbe county of Lee; that tbe application for tbe advance was made in tbe county of Lee, and tbe advance was actually made and received in that county. Obtaining the money with tbe intention not to perform tbe contract, where loss to tbe hirer results, is tbe gist of tbe offense. That was tbe criminal act of the defendant which damaged tbe prosecutor. This having been accomplished in Lee county fixed tbe venue of tbe offense there, and tbe court in Sumter county was without jurisdiction. A new trial should have been granted.

Judgment reversed.


All the Justices concur.